Mathews, J.,
delivered the opinion of the court.
This is a suit against the endorser of a negotiable note; protest for non-payment by the maker, and due notice to the endorser were proved on the trial in the court below, and judgment being rendered against the defendant. He appealed.
The appellee claims damages in this court on the grounds of the appeal being frivolous, and taken solely for delay; which from the evidence of the cause appears to us to be true.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs, and ten per cent, damages on its amount.